      Case 4:20-cv-03693 Document 47 Filed on 07/12/21 in TXSD Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

FCSTONE MERCHANT SERVICES,                 §
LLC                                        §
                                           §
vs.                                        §          C.A. NO. 4:20–cv–03693
                                           §
SGR ENERGY, INC., et al.                   §


      ST SHIPPING’S RESPONSE TO SHOW CAUSE ORDER

TO THE HONORABLE ANDREW S. HANEN:

       Defendant ST Shipping and Transport Pte. Ltd. (“ST Shipping”) respectfully

submits this response to the Court’s June 22, 2021 Show Cause Order (Doc. No. 46):

       1.    ST Shipping is incorporated under the laws of Singapore as a “private

company limited by shares.” It is not an unincorporated association. An excerpted

copy of ST Shipping’s “Business Profile” maintained by Singapore’s Accounting and

Corporate Regulatory Authority is attached as Exhibit 1. The Business Profile reflects

ST Shipping’s status as a private company limited by shares, its registered address in

Singapore, and its issued share capital.

       2.    A private company limited by shares is analogous to a U.S. closely held

corporation for purposes of assessing citizenship for diversity jurisdiction. See, e.g.,

Flextronics International USA, Inc. v. Sparkling Drink Systems Innovation Center Ltd.

et al., 186 F.Supp.3d 852, 860–61 (N.D. Ill. 2016) (reviewing treatises and scholarly
     Case 4:20-cv-03693 Document 47 Filed on 07/12/21 in TXSD Page 2 of 7




articles describing similarities of private company limited entities existing under

Singapore law and Hong Kong law to close corporations under U.S. law, and holding

that two private companies organized under the laws of Hong Kong “should be treated

as corporations for the purposes of [28] § 1332(c)(1).”). In Flextronics, the district

court identified the attributes of two private companies organized under the laws of

Hong Kong which made them similar to corporations organized in the United

States: (1) limited liability for equity investors; (2) indefinite existence; (3) legal

personhood (i.e., ability to contract and litigate in their own name); and (4) the

transferability of shares in the companies, subject to limits created by their articles of

incorporation. Id. at 860, citing Fellowes, Inc. v. Changzhou Xinrui Fellowes Office

Equip. Co., 759 F.3d 787, 788 (7th Cir. 2014). ST Shipping possesses these same

attributes.

       3.     ST Shipping respectfully submits that its citizenship for purposes of

diversity jurisdiction turns on its place of incorporation and its principal place of

business. See 28 U.S.C. § 1332(c)(1) (“For purposes of [28 U.S.C. § 1332 and 28

U.S.C. § 1441,] a corporation shall be deemed to be a citizen of every State and foreign

state by which it has been incorporated and of the State or foreign state where it has its

principal place of business . . . .); see also, MidCap Media Fin., L.L.C. v. Pathway Data,

Inc., 929 F.3d 310, 314 (5th Cir. 2019) (“[A]llegations regarding the citizenship of a

corporation must set out the principal place of business of the corporation as well as the

state of its incorporation.”) (internal quotation omitted). ST Shipping is incorporated

                                            2
     Case 4:20-cv-03693 Document 47 Filed on 07/12/21 in TXSD Page 3 of 7




in Singapore, and has its headquarters and principal place of business in Singapore.

                                        Respectfully submitted,

                                        SHARPE & OLIVER, L.L.P.


                                        By
                                             Robert C. Oliver
                                             State Bar No. 15255700
                                             S. D. Texas No. 886
                                             5535 Memorial Drive, No. F570
                                             Houston, Texas 77007
                                             Telephone:       (713) 864–2221
                                             Facsimile:       (713) 864–2228
                                             Email: macknife@macknife.net
OF COUNSEL:

Pro Hac Vice
John R. Keough, III
S. D. N. Y. No. JK6013
George Cornell
S. D. N. Y. No. GC7343
Clyde & Co. US LLP
Sigal Markowitz
S. D. N. Y. No. SM7596
405 Lexington Avenue
New York, New York 10174–0002
Telephone: (212) 710–3900
Facsimile: (212) 710–3950
                                        ATTORNEYS FOR DEFENDANT
                                        ST SHIPPING & TRANSPORT
                                        PTE LTD


                                           3
     Case 4:20-cv-03693 Document 47 Filed on 07/12/21 in TXSD Page 4 of 7




                             Certificate of Service

      I served this Response to Show Cause Order upon the parties by their respective

counsel of record by electronic transmission on July 12, 2021.




                                       Robert C. Oliver




                                          4
Case 4:20-cv-03693 Document 47 Filed on 07/12/21 in TXSD Page 5 of 7




                   Exhibit 1
                  Case 4:20-cv-03693 Document 47 Filed on 07/12/21 in TXSD Page 6 of 7



                                                                     ACCOUNTING AND CORPORATE REGULATORY AUTHORITY    --- 1~ :;-
                                                                                                                               ~-:/4+
                                                                                                             (ACRA)     U   1~ ~


WHILST EVERY ENDEAVOR IS MADE TO ENSURE THAT INFORMATION PROVIDED IS UPDATED AND CORRECT. THE AUTHORITY
DISCLAIMS ANY LIABILITY FOR ANY DAMAGE OR LOSS THAT MAY BE CAUSED AS A RESULT OF ANY ERROR OR OMISSION.


Business Profile (Company) of ST SHIPPING AND TRANSPORT PTE. LTD.                                                      Date: 24/06/2021
(200606717H)

The Following Are The Brief Particulars of :


UEN                                                  200606717H

Company Name.                                        ST SHIPPING AND TRANSPORT PTE. LTD.

Former Name if any                             • I


Incorporation Date.                                  09/05/2006

Company Type                                         PRIVATE COMPANY LIMITED BY SHARES

Status                                               Live Company

Status Date                                          09/05/2006

Principal Activities

Activities (I)                                       CHARTERING OF SHIPS, BARGES AND BOATS WITH CREW (FREIGHT) (50024)          I
Description

Activities (11)

Description

Capital

Issued Share Capital           Number of Shares*                  Currency                                Share Type

(AMOUNT)

 50000000                        50000000                         UNITED STATES OF AMERICA, DOLLARS        ORDINARY

 100000000                       100000000                        UNITED STATES OF AMERICA, DOLLARS        PREFERENCE

* Number of Shares includes number of Treasury Shares


Paid-Up Capital                 Number of Shares                  Currency                                Share Type

(AMOUNT)

 50000000                                                          UNITED STATES OF AMERICA, DOLLARS       ORDINARY

 100000000                                                         UNITED STATES OF AMERICA, DOLLARS       PREFERENCE




                                                                                                        Authentication No.: O21475071A

                                                                                                                             Page 1 of 5
                   Case 4:20-cv-03693 Document 47 Filed on 07/12/21 in TXSD Page 7 of 7




                                                                                             (ACRA)U   1:;-
                                                     ACCOUNTING AND CORPORATE REGULATORY AUTHORITY --- 1~ ~-:/4+
                                                                                                          ~ ~




WHILST EVERY ENDEAVOR IS MADE TO ENSURE THAT INFORMATION PROVIDED IS UPDATED AND CORRECT. THE AUTHORITY
DISCLAIMS ANY LIABILITY FOR ANY DAMAGE OR LOSS THAT MAY BE CAUSED AS A RESULT OF ANY ERROR OR OMISSION.


Business Profile (Company) of ST SHIPPING AND TRANSPORT PTE. LTD.                                 Date: 24/06/2021
(200606717H)


COMPANY HAS THE FOLLOWING ORDINARY SHARES HELD AS TREASURY SHARES

Number Of Shares            Currency




                                                            _J
Registered Office Address              1 TEMASEK AVENUE
                                       #34-01
                                       MILLENIA TOWER
                                       SINGAPORE (039192)
Date of Address                        20/08/2007

Date of Last AGM                       09/03/2020

Date of Last AR                        30/09/2020

FYE As At Date of Last AR


                                                    REDACTED




                                                                                    Authentication No.: O21475071A

                                                                                                        Page 2 of 5
